 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    STEPHANIE GORDON,                                       Case No. 2:18-cv-00492-JCM-GWF
 8                                           Plaintiff,
              v.                                                            ORDER
 9
      NANCY A. BERRYHILL, Acting
10    Commissioner of Social Security,
11

12                                         Defendant.
13

14          This matter is before the Court on Plaintiff’s response to the Court’s Order to Show Cause
15   (ECF No. 11) filed July 5, 2019. On May 29, 2019 the Court entered an Order to Show Cause
16   (ECF No. 9) instructing Plaintiff to show cause, in writing, no later than June 28, 2019 why this
17   matter should not be dismissed for failure to file an amended complaint. The Court warned
18   Plaintiff that failure to timely respond to the Order could result in a recommendation to the district
19   judge the case be dismissed. Plaintiff’s Response seemingly attempts to explain why her response
20   was filed one week after the responsive deadline ordered by the Court. Upon review and
21   consideration, the Court will permit Plaintiff to file her Amended Complaint by no later than
22   August 16, 2019. Accordingly,
23   ...
24   ...
25   ...
26   ...
27   ...
28   ...
                                                          1
 1          IT IS HEREBY ORDERED that Plaintiff file her Amended Complaint by no later than

 2   August 16, 2019. Failure to file her Amended Complaint shall result in a recommendation to the

 3   district judge that this case be dismissed.

 4          Dated this 12th day of July, 2019.

 5

 6

 7
                                                       GEORGE FOLEY, JR.
 8                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
